DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom of Great Britain and Northern Ireland on December 21, 2018. The Examiner has contacted the Document Exchange and was informed the retrieval would be attempted with the provided access code.  Applicant is encouraged to check the status.
Specification
The disclosure is objected to because of the following informalities: the terms proximal and distal are not used consistently throughout the specification.  For example [035] refers to the needle 130 at the proximal end and an open distal end, [038] refers to flanges 155 at the distal end, [041] refers to how the safety shield moves proximally relative to the syringe sheath.  However, the claim recites the sheath moves proximally relative to the body.  [045] recites 206 is the distal end 200 which is opposite the direction previously stated when discussing the members above.  The claims and specification should be consistent in their use of the terms proximal and distal.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 recites a substance…by delivery of said substance …using the system of claim 28.  Claim 31 recites an injection device for use…for the treatment or prevention of…by delivery to a human subject.  The claim appears to recite both device and method.  As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method  of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method or if the claims are intended to be written as method. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method and are not so narrow as to require the method to actually be performed.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited 
Claim 31 recites a preamble to an injection device for treatment but does not list any claim recitations to the injection device itself.  All limitations are functional and it is not clear what structure the injection device comprises.  Additionally, claim 31 recites an injection device for use in the system of claim 28, however, the system of claim 28 already comprises an injection device as part of the system so it is not clear if this is the same or an additional injection device for use in this system.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2017/0173270 A1).
With regard to claims 30 and 31, see [0045], [0048], TNF inhibitors such as adalimumab can be used to treat at least arthritis are delivered by the injection device shown in Fig. 22.

Claim(s) 1-18 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verespej et al. (US 2009/0209939 A1).
With regard to claims 1 and 6, Verespej et al. teach an accessory for an injection device, the injection device having a safety shield (Fig. 8 member 50) and a syringe sheath (Fig. 8 member 50) moveable relative to the safety shield from a pre-injection position (Fig. 1) to a locked-out position (Fig. 8), the accessory comprising: a body portion comprising a recess configured to receive the safety shield of the injection device and a slot configured to receive at least one flange of the safety shield (Fig. 1 left side of member 90, recess is the open space that receives 40/60 not including the area of the slot, Figs. 1, 4, and 8 the slot is the groove of 96, see in Fig. 4 similarly how 94 is engaged, 96 engages with distal end 62 of 60 which is taken as the flange of safety shield 60 that receives the flange, [0028]); and a cover coupled to the body portion, the cover pivotally moveable between an open position in which the recess and the slot are exposed to receive the safety shield and the at least one flange of the safety shield respectively, and a closed position in which the cover at least partially closes the recess and the slot to hold the injection device in the body portion (Fig. 1 right side of member 90, 90 must flex open to move the body and cover portions away from each other to fit around the injection device as is moves perpendicularly into the recess as shown in Fig. 4, as such the cover portion is pivotably movable between the open and closed position); wherein the slot is shaped both to engage the at least one flange to resist the safety shield from moving distally and proximally relative to the body portion and to allow the syringe sheath to move proximally relative to the body portion from the pre-injection position in which the needle syringe extends out of the safety shield to the locked-out position in which the safety shield extends beyond the needle ([0035], [0037] when 90 is in place member 50 and 60 are held together and the safety shield cannot 
With regard to claims 2-4, the distal end is the end of 90 facing the injection site the proximal end is the opposite end, see the opposing faces and sides in Reference Figure 1 below, the opposing sides are the proximal and distal edges and the faces are the opposing faces between these edges. The faces cover a greater area than the edge.

    PNG
    media_image1.png
    885
    832
    media_image1.png
    Greyscale


With regard to claim 5, the body portion comprises the recess and forms the recess, the recess is the open space within the body as such it has space which is parallel with the faces of the accessory.  The slot is formed by 96 and the opposing face of the body and has open faces surrounding 96 which would have a dimension parallel to the faces of the accessory.

With regard to claims 10-11, alternatively the slot is taken as the area between 96 and 94, the face of 94 is taken as the proximal abutment.
With regard to claims 12-15, the slot of the groove of 96 on the right side of 90 is taken as the cover slot and functions the same as described above with relation to the slot on the left side of 90, the distal abutment is the face of 96.
With regard to claims 16-17, alternatively the cover slot is taken as the area between 96 and 94 on the right side of 90 and functions the same as described above with relation to the slot on the left side of 90, the face of 94 is taken as the proximal abutment.
With regard to claim 18, see Fig. 8 the pair of flanges of 60.
With regard to claim 28, Verespej et al. teach a system for administering an injection, the system comprising: the injection device having the safety shield and the at least one flange configured to allow a user to grip the injection device (Fig. 8 member 60 with flanges at the distal end) and the syringe sheath moveable relative to the at least one flange from the pre-injection position to the locked-out position (Figs.1 and 8 see transition of 50); and the accessory of claim 1 (Fig. 1 member 90).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verespej et al. (US 2009/0209939 A1) as applied to claim 18 above.
With regard to claims 19-27, note the indication of the distal and proximal abutments as disclosed in claims 7-17 above.  Verespej et al. teach one or more members 94-96 may be used ([0028]) but does not explicitly illustrate a pair of such members on either side of 90.  However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to add additional members 94 and 96, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and further as Verespej et al. teach multiple members may be used this would provide additional securement and yield the same result.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verespej et al. (US 2009/0209939 A1) as applied to claim 28 above, and further in view of Nakamura et al. (US 2017/0173270 A1).
With regard to claim 29, Verespej et al. teach any drug may be used ([0031]) but do not recite specific substances.  However, Nakamura et al. teach TNF inhibitors such as adalimumab can be used to treat at least arthritis ([0045], [0048]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a substance as claimed as in Nakamura et al. in the device of Verespej et al. because Nakamura et al. teach this is beneficial for treatment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783